DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/19/2022. 
Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chad Rink on February 10, 2022.

3.	The application has been amended as follows:

	Cancel claim 8 without prejudice.

Claim 7:
Change “A plasticizer composition comprising anhydrosugar alcohol monoester, anhydrosugar alcohol diester and sugar alcohol ester, wherein the amount of sugarBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CMR/cmrApplication No.: 16/757,138Docket No.: 1599-0484PUS1 Reply to Office Action of October 20, 2021Page 3 of 9alcohol ester is 20 to 70 parts by weight, based on 100 parts by weight of the plasticizer composition.”

To -- The PVC resin composition according to claim 6, wherein the plasticizer composition comprises anhydrosugar alcohol monoester, anhydrosugar alcohol diester and sugar alcohol ester, wherein the amount of sugarBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CMR/cmrApplication No.: 16/757,138Docket No.: 1599-0484PUS1Reply to Office Action of October 20, 2021Page 3 of 9 alcohol ester is 20 to 70 parts by weight, based on 100 parts by weight of the plasticizer composition.-- 

Allowable Subject Matter
4. 	Claims 1 – 7 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Grass et al. (US PG Pub 2009/0301348 A1) and Hyun, et al. (KR10-2017-0065055 A as listed on the IDS dated 4/17/2020; full English machine translation incorporated herewith).

Summary of Claim 1:
A method for preparing a plasticizer composition, comprising the steps of: 

(1) synthesizing sugar alcohol ester and anhydrosugar alcohol ester by esterification reaction of an alcohol mixture comprising sugar alcohol and anhydrosugar alcohol with carboxylic acid; and 

(2) neutralizing the resulting mixture obtained in said step (1) comprising sugar alcohol ester and anhydrosugar alcohol ester with basic material, 

wherein the amount of sugar alcohol in the alcohol mixture used in said step (1) is 20 to 90 parts by weight, based on 100 parts by weight of the mixture of sugar alcohol and anhydrosugar alcohol.

 
	Grass et al. teach a method of preparing a plasticizer composition, wherein the method comprises esterifying a mixture of a hexahydric alcohol and a mono/dianhydro derivative of the alcohol with carboxylic acids (Abstract), wherein the hexahydric alcohol is selected from sorbitol, mannitol and iditol, with sorbitol being particularly preferred [0068], wherein the dianhydro derivative is preferred to be isosorbide or one of its configurational isomers isomannide [0069]. Grass et al. further teach the reaction is neutralized with a basic material such as alkai metals of the alkaline earth metals in the form 
 	However, Grass et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the claimed amount of sugar alcohol used in the alcohol mixture.

Hyun, et al. teach a method for producing an anhydrosugar alcohol ester using low-purity anhydrosugar alcohol and carboxylic acid and neutralizing the mixture with a basic substance (claim 1) wherein the anhydrosugar alcohol is isosorbide [0021] and may include mono-anhydrosugar alcohol such as sorbitan [0021]. Hyun et al. teach the amount of the anhydrosugar alcohol is 15% by weight or less [0021].   
However, Hyun et al. do not teach or fairly suggest the claimed method, wherein the method comprises, in particular, the claimed amount of sugar alcohol used in the alcohol mixture.

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763